UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA, et al.,
ex rel. SMSF, LLC,

Plaintiff,
No. 1:16-cv-11379-IT
Vv.

BIOGEN, INC., INVENTIV HEALTH, INC.,
and ASHFIELD HEALTHCARE, LLC,

Defendants.

Nm me Ne Nae ee Nie ee ee Ne ee NY Ne

 

DECLARATION OF BRIAN J. McCABE IN SUPPORT OF THE UNITED STATES’
MOTION TO DISMISS RELATOR’S FIRST AMENDED COMPLAINT
I, Brian J. McCabe, make the following declaration:

1. Iam a Trial Attorney with the United States Department of Justice, Civil
Division, Commercial Litigation Branch. I have personal knowledge of the matters discussed in
this declaration.

2. Attached hereto as Exhibit A is a true and correct copy of an email I received on
September 26, 2018, from Marc Mukasey, counsel for Venari Partners LLC d/b/a National
Health Care Analysis Group (‘NHCA Group”). The email message has been redacted to
eliminate references to certain proceedings that remain under seal.

3. On September 27, 2018, I met with John Mininno, appearing on behalf of NHCA
Group, and counsel representing NHCA Group. The meeting was held at my office, located at
175 N Street, N.E., Washington, D.C. 20002. During the meeting, Mr. Mininno confirmed that

Venari Partners LLC is a limited liability corporation that was formed by four separate corporate
entities, which were themselves formed by six different individual investors, the majority of
whom formerly or presently work in the banking or finance industry.

4, Attached hereto as Exhibit B is a graphical depiction prepared by the Department
of Justice illustrating the relator’s corporate structure and affiliation with other corporate relators
formed by NHCA Group.

5. Attached hereto as Exhibits C-1 through C-3 are true and correct copies of
excerpts from exemplar transcripts of witness interviews conducted by NHCA Group, which
were produced to the United States by NHCA Group in support of the allegations brought by
SMSF, LLC. The witnesses’ names have been redacted.

I declare under penalty of perjury that the foregoing is true and correct. Executed this

Ie day of December, 2018.

 
